Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new-trial must be complete and understandable within itself; and when so incomplete as to require the reviewing court to refer to the brief of the evidence or to some other part of the record in order to ascertain whether the. ruling complained of was error, the ground will not be considered. In the instant case the two special grounds of the motion for a new trial complain of the admission of certain evidence, but the evidence is not set forth in the grounds nor attached thereto as exhibits. It follows that the grounds are too defective to raise any question for the determination of this court.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.